805 F.2d 1035
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.WARNER AMEX CABLE COMMUNICATIONS, INC., Defendant-Appellee.
No. 86-3641.
United States Court of Appeals, Sixth Circuit.
Oct. 8, 1986.

Before MERRITT, GUY and NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court sua sponte for consideration of a jurisdictional defect.  Rule 9(a), Rules of the Sixth Circuit.  The plaintiff's complaint alleging religious discrimination in employment was dismissed by the district court.  The plaintiff then filed a notice of appeal to the United States Supreme Court.


2
Subsequently, he filed a motion to rescind the district court's earlier order.  The district court denied this motion because plaintiff's appeal left the district court without jurisdiction.  The plaintiff appealed from that order to this Court.


3
Normally, the filing of a notice of appeal divests the district court of jurisdiction over the subject matter involved in the appeal.  First National Bank of Salem, Ohio v. Hirsch, 535 F.2d 343, 345 fn. 1 (6th Cir.1976) (per curiam).  The contents of the plaintiff's motion to rescind the earlier order concern the merits of that order.  Therefore, the district court correctly held that it lacked jurisdiction over the motion.


4
Since it is manifest that the question on which the decision of the cause depends is so unsubstantial as not to need further argument, the appeal is dismissed under Rule 9(d)(3), Rules of the Sixth Circuit.